SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-149552 OTEEGEE INNOVATIONS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3651 Lindell Rd. Suite #D155 Las Vegas, NV (Address of principal executive offices) (Zip Code) 1-800-854-7970 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: None Name of each exchange on which registered: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, , a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Revenues for year ended August 31, 2010: $4,322 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of August 31, 2010, was: $184,210 Number of shares of the registrant’s common stock outstanding as ofDecember 14, 2010 was: 30,390,000 Transitional Small Business Disclosure Format:Yes oNo x TABLE OF CONTENTS PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 1A RISK FACTORS 11 ITEM 1B UNRESOLVED STAFF COMMENTS 13 ITEM 2. DESCRIPTION OF PROPERTY 13 ITEM 3. LEGAL PROCEEDINGS 13 ITEM 4. (REMOVED & RESERVED) 13 PART II 11 ITEM 5. MARKET FOR COMMON STOCK, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 14 ITEM 7. MANAGEMENT’S DISCUSSION OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES 19 ITEM 9A(T). CONTROLS AND PROCEDURES 19 PART III 21 ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 21 ITEM 11. EXECUTIVE COMPENSATION 22 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 23 PART IV 24 ITEM 15. EXHIBITS AND SIGNATURES 24 PART I ITEM 1.DESCRIPTION OF BUSINESS General Oteegee Innovations Inc., formerly named Pay By The Day Holdings Inc., (the “Company” or “OTGI” or “Oteegee”) was incorporated in August 2007 in Nevada; on August 31, 2007 we entered into a Share Exchange Agreement with Pay By The Day Company Inc., an Ontario Corporation incorporated in June 2003, whereby Pay By The Day Company Inc. became our wholly owned subsidiary. Pay By the Day Company Inc. commenced operations in July 2003 and at the time of the Share Exchange the sole owner of Pay By The Day Company Inc. was Jordan Starkman, Oteegee Innovations Inc. sole officer and director.Our business office is located at 3651 Lindell Rd. Suite #D155, Las Vegas, NV 89103.Our telephone number is 1-800-854-7970. On March 12, 2010, the Company entered into a non-binding letter of intent (“Letter of Intent”) with Grail Semiconductor, Inc. (“Grail Semiconductor”), pursuant to which the Company will acquire all of the assets of Grail Semiconductor and exclusive rights to a number of other cutting edge independent innovative technologies. On March 22, 2010, the Company filed a certificate of amendmentto the Company’s articles of incorporation (the “Amendment”) with the Nevada Secretary of State changing the Company’s name to Oteegee Innovations, Inc. The Amendment was a result of a letter of intent entered into on March 12, 2010 to acquire all of the assets of Grail Semiconductor, Inc. and exclusive rights to a number of other independent technologies. The holders of the outstanding common stock of the Company approved the name change on March 01, 2010. On April 7, 2010, the Company effected a 10 or 1 forward split of its issued and outstanding common stock. The Company’s issued and outstanding common shares were increased from 1,539,000 to 15,390,000. The Company also increased its authorized common shares from 100,000,000 to 200,000,000. On July 6, 2010, the Company closed a share exchange agreement (the “Agreement”) with Oteegee International Holdings Limited, a company incorporated in Hong Kong (“Oteegee International”). Pursuant to the Agreement, the Company issued 61,647,250 shares of common stock pending the close of the Agreement in exchange for 4,000 common shares representing 40% of Oteegee International. On August 20, 2010, the Company received a notice of termination of the Letter of Intent with Grail Semiconductor, and as a result, the Company cancelled the 61,647,250 of its common shares issued to Oteegee International Holdings Limited. The Letter of Intent was terminated due to the Company’s inability to raise preliminary funding during the due diligence period of the Letter of Intent.The Company will also convert its advances into equity of Grail Semiconductor and Solar Utilities pursuant to the Letter of Intent. On November 29, 2010, the Company signed an Asset Purchase Agreement to acquire 100% interest in the Abigail Lithium Project located in the James Bay, Quebec region of Canada.The property is made up of 222 map-designated cells totaling 11,844 hectares. The Company will issue 15 million shares of common stock to the group of sellers plus a cash payment of $250,000 over a six-month period.In addition, the Company will commit to a minimum initial exploration work budget of $300,000 to commence no later than May 16, 2011. After spending a total amount of $2,500,000 on the property, the Sellers of the Abigail Property will receive an additional 1,000,000 shares of the Company’s common stock and an additional cash payment of $250,000. After spending a total amount of $5,000,000 on the property, the Sellers of the Abigail Property will receive an additional 1,000,000 shares of the Company’s common stock and an additional cash payment of $250,000.If a feasibility study is put in place an additional 1,000,000 shares and $250,000 will be delivered to the Sellers, and if a bank feasibility is put in place a further 2,000,000 shares and $500,000 cash will be delivered to the Sellers.The Company has also agreed to pay the selling group a 3% royalty on any commercial producing mineral deposit. The market for lithium is still small and relatively restricted. Lithium is a key component in existing battery technology, particularly for portable electronics applications. The lithium sector has been further stimulated with the need to develop more environmentally friendly transportation choices.A combinationof rising gasoline prices and environmentally-conscious consumers further spurred the hybrid and electric vehicle sector in 2009, culminating in a US government stimulus package directed at the lithium battery and electric vehicle sector in 2009. 1 Lithium is a light, highly reactive metal with uses in a variety of industrial applications including ceramics, lubricants and pharmaceuticals.The fastest growing market for lithium is as lithium carbonate for use in batteries, including those in cell phones, computers and new generations of electric and hybridvehicles.The supply of lithium necessary to produce lithium carbonate can come from two principal sources: (1) brines containing high concentrations of lithium and other elements; and (2) the mineral spodumene, which is usually concentrated in pegmatite deposits.Lithium from spodumene is in silicate form and following mining and production of a concentrate, requires processing to be converted to lithium carbonate. Oteegee believes that lithium demand will grow as its value as a preferred battery material is fully realized. The Company is in the process of incorporating a new company in Wyoming named Tucana Explorations Inc. (“Tucana”) The interest in the Abigail Lithium Project will be owned by Tucana. The Company will operate both Pay By The Day and Tucana as wholly owned subsidiaries. The Company operates under the web-site address www.oteegeeinnovations.com with its two web-site addresses as www.paybytheday.com and www.tucanaexploration.com. The Company uses “Pay By The Day” or “PBTD” branding as a basic premise of our business model with a primary focus on direct sales of Computer Products and Consumer Electronics.Our name is a reflection of today’s demanding financing environment.We are a one-stop shop for our customers who may have limited access to capital and a need or desire to purchase our product offerings. In addition, PBTD in August 2003 through ordinary business dealings acquired the web-site addresses and the 1-800 numbers for The Buck A Day Company Inc.The Buck A Day Company went bankrupt in 2003, and PBTD was able to launch its business operation and generate a steady flow of applications of approximately 50 applications per week for the first 2 years of operation from the Buck A Day Company’s 1-800 numbers and web site addresses. PBTD has recognized the sales and profit potential of selling Computer Products and Consumer Electronics to customers that may want or need to use credit facilities to make their purchases.These products include desktop and laptop computers, TV’s, cameras, video games, iPods, and audio equipment. Our goal is to be a key player in the sale of Computer Products and Consumer Electronics directly to consumers through a targeted multi-media direct marketing approach.The company’s primary success will come from consumers desire to purchase products through a variety of financing options and payments starting at “a dollar a day”. PBTD’s targeted multi-media direct marketing approach involves a combination of both television commercials and print advertisements in selected communities that fit our target market.Our primary concentration is rural communities lacking big box retailers and customers who are not price conscious. PBTD has sold computer systems and negotiated financing for customers all across Canada.PBTDfinances the transactions through either a third party finance service provider, or PBTD finances the purchase internally requiring a down payment.PBTD currently has a steady flow of applications for financing of computers and consumer electronics from our past advertising campaigns, however our approval rates have declined over the past 2 years. All applications received by PBTD are for financing purposes.When the application is submitted by the customer, there is no specification as to who is to provide the financing.The Company’s first resort is to have the application approved by our 3rd party finance provider, however if declined, PBTD will attempt to finance the transaction internally.Currently, PBTD receives approximately 5-7 applications per week. PBTD CreditPlus offers products and information that will improve credit worthiness for our target group through PBTD’s own internal Secured Credit Cardand PBTD’s internal financing.PBTD CreditPlus Secured Credit Card is operational and we have had customers apply.The applications received and the inquiries into the program stem from the PBTD web site.However, we currently have no customers signed up to the program and we have no security deposits being held in trust. The majority of our revenue is derived from the products sold to customers as opposed to credit services.These products are sold and financed either through PBTD’s third party finance service provider, financed internally through PBTD requiring a down payment, or purchased on the PBTD CreditPlus Secured Card.Our profits are derived from the markup on the products sold.We have had a number of customers enquire and applyfor the CreditPlus card, however, we currently do not have any accounts open and we have never had a customer make a purchase on the CreditPlus card.We have been increasing the number of transactions financed internally due to the difficulties in approving customers for credit through our third party finance service provider.In order to limit our exposure on transactions financed internally, PBTD requires a down payment on the products purchased.The down payment will cover the majority of our purchase price and we finance the balance owing at an attractive 0% interest rate. 2 PBTD’s mission is to become a key competitor in the direct sale of Computer Products and Consumer Electronics, while PBTD’s CreditPlusdivision desires to become one of Canada’s leading marketer and provider of Secured Credit Card options for customers who wish to establish or re-establish credit history.Given theCanadian marketplace for secured credit card products we believe there is a significant opportunity for Pay By The Day to capture a large percentage of the market.The 6 major Canadian financial institutions offering secured products require a minimum security deposit of $1,000.Additionally, there are only 3 financial institutions in Canada who promote secured credit cards as a way to rebuild credit.Home Trust requires a $1,000 deposit, People’s Trust has the secured MasterCard program requiring a $500 deposit, and Capital One who we consider to be the largest player in Canada, requires a minimum security deposit of $75.A large portion of consumers who wish to establish or re-establish credit history do not necessarily have $1,000 or want to tie up $1,000 for a secured credit card.We believe having a lower security deposit option of $200provides an attractive option to these individuals, and is the basis for our belief that we will be able to compete with the other financial institutions offering a similar product. Our concept consists of the following components: Company: To create a well respected and recognized brand in the sale of computers and consumer electronics on a financing basis.The company will also be a means for customers with poor credit rating to improve their credit rating by the repayment of financing provided to them by PBTD Computers. Product: To sell only top quality brand name merchandise. Economic: To operate the company on a sound financial basis of profitable growth, increasing value for stockholders, and creating career opportunities and financial rewards for our employees. PBTD Computers Operation Typical Revenue Producing Transaction: A customer’s first experience with us is generally when they call our toll free number in response to one of our marketing campaigns.Our primary sales efforts are directed towards customers who contact us as a result of our marketing campaigns.Our secondary sales efforts are made throughout bound sales calls from our offices.Customers are also able to come to our office and pick up their purchases. Once customer contact has been established, a credit application is filled out. Credit applications are either filled out online or over the telephone. Each application is carefully screened prior to being forwarded to our third party service provider for financing, where it is processed in order to review the customer’s credit history. We attempt to collect as much information as possible to determine the credit worthiness of the customers in order to ensure a high approval rate with our financing service provider and to minimize unnecessary credit checks on our customers. PBTD’s screening process consists of evaluating the finance companies parameters for approval. We view the content on the application and follow up with a phone call to the customer to verify income and income source. We also verify if the applicant rents or owns a home, whether the applicant has collections, credit cards, or judgments against them. Our third party finance service provider prefers applicants who have steady work history as opposed to a social assisted income, owners and not renters as renters are too transient, some form of existing credit, and limited defaults on file. However, our 3rd party finance provider is willing to grant approvals and make exceptions on a case by case basis. For example, the applicant may have limited credit history but has a relatively secure steady income, or the applicant may be on social assistance but owns their own home. If we feel the chances of approval are low, we do not run an Equifax report and we do not forward the application on for financing. After gathering the additional information and if we feel there could be an approval, we run the Equifax report and send it along with the application to our third party finance service provider. Once we decide to forward an application to our financing provider, the customer is either approved or declined for financing. Declined customers have the option of paying by money order, certified check, cash or credit card. The customer also has the option of choosing our internal “Pay By The Day” credit program through which they are automatically approved upon providing us with a 50% down payment with the remainder of their payments spread out over a 12 month term. This is a completely internal financing program and requires no outside financing assistance. These customers will also be given the opportunity to receive the PBTD CreditPLUS Secured card. 3 For customers that are approved for financing by our service provider, the service provider underwrites the credit. Approved applications are extended a pre-determined level of credit ranging from $1,000 -$5,000 through our third party finance service provider. Our company’s success will depend on our ability to generate a high volume of credit worthy customers who will be approved for credit by our third party finance service provider. The more approved applications we have, the greater the opportunity for us to complete a sale of our products.There are no fees paid to PBTD from our third party finance service provider on the financing of computers and consumer electronics.The third party finance service provider simply provides the service of underwriting the credit for our customers and providing us with the opportunity to make a sale. The fundamental concept of our business involves the granting of credit by either our third party finance service provider or by PBTD internally.Our relationship with our third party finance service provider is one that will hopefully expedite our growth process by providing a seamlessly easy application process with a high probability of customer approval rates.They have the ability to finance both A and B level credit on a Conditional Sales Contract program or a 3 year lease contractA Conditional Sales Contract is commonly known as buying on an installment plan and requires the giving of a promissory note for the purchase price under the contract.It is a type of agreement to sell whereby a seller retains title to the goods sold and delivered to a purchaser until full payment has been made.A conditional buyer has the right of possession of the goods so long as the terms and conditions of the agreement are met.A Conditional Sales Contract is similar to a lease contract except at the end of the term the buyer obtains ownership of the goods as soon as the final payment to the seller is made. We receive 100% of the transaction amount on “A” credit deals and due to the added risk for “B” credit customers, the payout is 90% of the transaction amount. For example, if the purchase amount is $1,000, our third party service provider pays us 100% of the $1,000 for an “A” credit customer.If the customer has “B” level credit then the payout amount to us is 90% of the $1,000 transaction amount.There is no recourse on transactions rated as an “A” credit deal, however PBTD has 1st payment recourse on “B” credit deals. Once the customer has made their 1st payment, PBTD is no longer liable for the sale amount. We currently have no exposure at this point in time. We are currently being funded on deals once the merchandise has been shipped from our facilities and the customer acknowledges receipt of goods. We currently have a 3-5 hour turnaround time for approvals or declines.PBTD is not related to any of our service providers except for the relationships described. The Company’s business operation relies upon a third party service provider to approve for credit and finance PBTD’s customer’s purchases. If PBTD encounters difficulty in obtaining customer credit approvals for financing, the company’s business will suffer. Due to the company’s increasing difficulty in obtaining credit approvals, the company has reached an agreement with Tanner Financial Services Inc. in July 2008 to accept and process PBTD customer applications. We believe the relationship with Tanner Financial will increase our approval rates leading to increased sales, as they are a more aggressive lender willing to take on additional risk by financing A, B, and C level credit customers. The terms and conditions of the agreement with Tanner Financial are the same as previous 3rd party finance providers. Furthermore, the company has turned to self-financing and has financed new/off-lease desktop computers and laptops, and consumer electronics for customers willing to put down 50% of the total purchase price of their order. The main selling features and the attractiveness of the PBTD financing route is the 0% interest rate and the reporting of the trade to Equifax on a monthly basis, allowing the customers who can afford the 50% down to rebuild or reestablish credit history. The key component is the 50% down payment, and we realize this financing option is not for everybody. The 50% down payment can translate into a $200-$500 down payment which is significant for customers who wish to pay for purchases on a payment plan and for those who cannot afford to make purchases at their local store. We believe we can continue the operation of financing merchandise internally with a limited amount of capital because the 50% down payment required by the customer covers the majority of the cost of the merchandise.PBTD has limited its exposure and risk in case of default by the customer, and there is limited capital required to finance these purchases.As PBTD raises additional capital, the company will on a case-by-case basis determine if additional risk is warranted based on the customer’s credit rating. Once approved by our third party service providers for financing, our customers are sent all the necessary documentation and instructions on what identification they are to provide us with in order to finalize the deal.We deal primarily through facsimile transmission.In general a customer must provide us with the following information: ·All documents signed and dated ·A copy of a void check from their financial institution (for automatic withdrawals) ·A copy of picture identification, front and back (driver’s license, passport, etc.) ·A copy of proof of residence (phone bill, utility bill, etc.) 4 Once we receive the information by fax, we consider the deal to be finalized. The information is sent to our finance service provider. The shipment is shipped via Purolator or Fed-Ex and our financing service provider forwards funds to us immediately upon delivery of the shipment. While we always send a self addressed stamped envelope to our clients and request the original documents to be sent back as soon as possible, the deal is considered done upon receipt of client information in any form. Potential customers who call while our sales staff is unavailable are tracked by a call capture system which allows us to contact the customer from the downloaded phone numbers. Our internal sales staff will use its best efforts to return such calls immediately. We market and sell brand name merchandise directly to consumers utilizing a multi-media approach through television, print media, radio and web based marketing efforts. All advertising campaigns utilize toll free phone numbers for direct consumer response while also promoting our web site (www.paybytheday.com). Our advertising campaigns are broad based across Canada with emphasis on our primary product, with delivery right to our customers’ front door, and with no money down. The Call Centre We collect leads through calls that come into our office as a result of our multi-media advertising campaigns.We also make outbound calls to individuals in targeted demographic groups throughout Canada.All inbound and outbound calls are executed by PBTD staff and are not outsourced. By utilizing our existing staff and phone system we eliminate the additional costs associated with outsourcing. If additional staff is needed, PBTD’s back end database allows for easy access from any computer at anytime. We can arrange for staff to work from home, place calls from their own phone, and email the necessary documents to the customer from home thereby eliminating additional expenses. PBTD CreditPlus Secured Credit Card Typical Revenue Producing Transaction: A customer’s first experience with us is generally when they call our toll free number in response to one of our marketing campaigns.We use Television and Print for most of our advertising.Our primary sales efforts are directed towards customers who contact us as a result of our marketing campaigns.Our secondary sales efforts are made through outbound sales calls from our offices to previously declined applicants.We have accumulated thousands of applications from customers that did not qualify for traditional financing but would be ideal candidates for the PBTD CreditPlus program.Customers are also able to come to our office to inquire and sign up for PBTD CreditPlusprogram. Once customer contact has been established, a credit application is filled out either over the phone, on-line, or the customer can mail in the application. For those customers seeking a Secured MasterCard, the customer fills out a People’s Trust application with PBTD’s reference number on it. The application is forwarded to People’s Trust and processed by them for a MasterCard. If the customer proceeds with People’s Trust, PBTD receives a $25 referral fee per approved applicant. To date no fees from People’s Trust have been earned. The minimum credit limit for People’s Trust is $500.00. Through the CreditPlus program, a credit check is usually not required.If the customer wishes to view his/her credit report, we steer them to our web site that has a link to Equifax.Equifax pays PBTD a small fee on customers self-administered credit checks generated from the PBTD web site. To date we have earned minimal fees from Equifax. Technically, everyone who applies for the CreditPlus card is approved except for applicants who are bankrupt and have not been discharged. Once approved internally, our customers are sent all the necessary documentation and instructions on what they are to provide us with in order to finalize the application process.The application must be signed by the customer and sent back to us with their security deposit.The security deposit is the customer's credit limit with PBTD.The minimum credit limit for the CreditPlus program is $200.This limit allows for easy access to the program yet the product selection is limited to the lower priced consumer electronics such as iPods, cordless phones, and any other item under $200 only offered by PBTD.If a product sells for more than the customer's credit limit, the customer can still use their CreditPlus account by paying the difference upfront, otherwise the customer is not eligible. We accept a personal cheque, money order, or on the application the customer can fill out the Pre-Authorized Payment section and PBTD has the ability to debit their account on the day specified on the application. Once the security deposit has been received, we process the application and the customer receives their introduction package containing the PBTD CreditPLUS account number, the Disclosure Statement and Cardholder Agreement, and an overview of our product selection highlighting the monthly promotion.The customer’s security deposit is held in an interest bearing account with interest (currently 1.5%) payable annually.The security deposit is 100% refundable assuming the customer's account has a $0 balance. 5 PBTD currently has a relationship with the two major credit bureaus in Canada. Once the customer’s file has been set-up internally, PBTD will report to Equifax all customer account information, and update each file on a monthly basis. In light of the ease of applying for the PBTD CreditPlus program, PBTD has had customers apply for the program but currently has no active customers on file.PBTD has encountered a few obstacles in the conversion from applicant to customer because the card can only be used at PBTD.The card is an internal card much like a department store's credit card and differs significantly from a typical credit card (VISA/MasterCard) that can be used in all accepting locations.This limitation is discouraging for our applicants, and to alleviate this problem PBTD is currently in discussions to attach a debit card feature to the card in order to increase the programs attractiveness.The purpose of the debit card function is to allow for cash advances to take place instantly while providing the user with instant access to purchases at any location with a debit card terminal.This will increase the use of the card while accomplishing the main goal of rebuilding credit.In addition, PBTD has lacked the capital to aggressively advertise and market the program.This translates into very few inquiries and applications, and the only inquiries are generated from the PBTD web site. In order for PBTD to still take advantage of the customers who have applied for the PBTD CreditPlus card and decided to not pursue the program, PBTD decided to form a relationship with People’s Trust’s Secured MasterCard program.This is an alternative option for rebuilding credit with the attractiveness of the card being a MasterCard.As mentioned previously, our relationship with People’s Trust ends upon the payment of $25 to PBTD for every approved applicant.There are no additional fees paid to PBTD and People’s Trust is under no obligation to pay us a fee on its future business with the applicant. To date no fees from People’s Trust have been earned. MasterCard: Through People’s Trust MasterCard program, almost all applications are automatically approved for a Secured MasterCard.The People’s Trust Secured Master Card has many advantages over the PBTD CreditPlus Card.The PBTD CreditPlus Card is limited to only Pay By The Day, whereas the People’s Trust MasterCard can be used in millions of locations throughout the entire world.Customers are able to place phone and internet orders, rent cars, book hotels and airline tickets and avoid carrying cash for all but the most essential situations.We also grant customers a 10% discount on all items that they purchase through the PBTD web site with their MasterCard.The Secured MasterCard has a $500 minimum credit limit with all regular credit card fees attached to it. Products to Purchase: Currently, PBTD customers inform staff as to what products they are interested in and PBTD sources the product for the customer. PBTD will have an on-line product catalogue consisting of over a hundred different products ranging from $20-$1500.We will have many products available for sale under $100 to accommodate the customers with an available credit limit below $200.This online catalogue is not operational at this time.PBTD will only offer brand name merchandise from IBM, Sony, Panasonic, Black and Decker, Kitchen Aid and others.The product spectrum will consist of computers, electronics ranging from X-Box to DVD players to hand held PDA’s to cordless phones.We will also carry small kitchen appliances, giftware, toys, and other household items.The idea is to give the customer as much of a selection as possibleto entice the customer to proceed with the PBTD internal card rather than the People’s Trust Secured MasterCard.If the customers feel they can purchase most of their purchases through PBTD and do without the convenience of a MasterCard, we should achieve a higherclosure rate.For the customers without access to our on-line catalogue we will have a smaller version of our offering that will be mailed to the customers.When purchases are made through our sales representatives the client must provide the password listed on the account. i.e. Mother’s maiden name.All purchases will be shipped by Purolator or Fed-Ex.All shipping charges are added to the cost of the product.Statements will be sent monthly along with product listings, specials and other promotions. 6 The company does not have any existing licensing agreements or arrangements with any manufacturer mentioned above.All products desired by PBTD customers are sourced and purchased at the best price through wholesalers or retailers.PBTD has realized that the big box retailers are usually the cheapest source for computer and consumer electronics and for the most part when big box retailers put products on sale, these prices are generally cheaper than the company’s cost through regular suppliers like Supercom.We do not compete on price and our prices are higher than most local retailers.The concept is being able to purchase the product desired while making easy monthly payments for that product. Used and Refurbished Computers and Computer Components We have formed a relationship and have an account with Imported Brands of Toronto, Ontario to supply us with Used and Refurbished computers.In addition, Imported Brands has the ability to warehouse and ship off-lease IBM Computers on our behalf to our customers.Used computers will be offered as an option to individuals that fail to meet the criteria for financing through Tanner Financial Services Inc. and for those customers that choose to purchase lower priced systems that fall below the minimum financing threshold.We do not have any contracts with Imported Brands nor do we need a contract with any supplier. New Computers Pay By The Day has created a relationship and has an account with Supercom of Richmond Hill, Ontario to be supplied with IBM/Lenovo Computer Systems and Peripherals.The brand recognition of IBM products and the infrastructure of Supercom, IBM Canada’s largest distributor, are an ideal fit for Pay By The Day.Supercom is capable of handling all shipping details and will temporarily warehouse computers for Pay By The Day.We are currently discussing credit terms with Supercom and will have an agreement in place by the next fiscal quarter.When supply is low with Supercom, we have arranged for alternative supply through other distributors including Ingram Micro, Lenovo directly, and ALC Micro.We do not have any contracts with Supercom or any other supplier, nor do we require a contract from any supplier. Electronic Equipment We currently purchase our electronics through wholesalers and retailers in Canada or retailers in the U.S. because of the lower cost base and the strength of the Canadian dollar.We deal with and sell only recognizable and well-established brand name products.Sony, Samsung, and JVC boast an extensive selection of products primarily in consumer audio and video, offering digital cameras, Camcorders, Televisions, DVD players and complete Audio Systems. Credit Limit: The credit limit for the PBTD CreditPlus program will always be set at the security deposit amount.The customer can put down as little as $200, or as much as $2,500.The customer can increase the limit on the card by sending additional funds to PBTD and clearly indicating that they are requesting a credit line increase.If an overpayment is made but a request is not made to have the credit limit raised, the available credit will increase temporarily, but the credit limit will remain the same.The customer may make purchases up to the limit of the PBTD card or they can use their card to make cash advances by calling PBTD. The PBTD card is a revolving line of credit. As the customer uses the card, they are continually borrowing against their line of credit and repaying it. The amount of credit available at any time will vary depending on the current outstanding balance. Cash Advances: Customers in need of a cash advance may request one by calling PBTD customer service.Customers must have made at least 3 payments prior to any cash advance.We only make cash advances available for a minimum of $100.00.There is a cash advance fee of $8 charged on the customer’s next billing statement. We are currently negotiating with InterCash Canada to implement a debit card feature on our PBTD CreditPlus card that will allow for an easier transfer of cash and increase the marketability of the card. 7 Payments: The minimum monthly payment is 5% of the outstanding balance or $20, whichever is greater.Customers are required to pay at least the minimum monthly payment on the statement by the statement due date.The security deposit will not be used to pay off balances except in default.Payments can be made by mailing a cheque or money order directly to PBTD with the enclosed envelope provided with the statement.The customer may also provide PBTD with their banking information for a direct debit to their account for the payment amount. Refunds and Card Cancellation: Deposits are held as long as the account with PBTD remains open.A written request is required for a refund.A request for withdrawal of the Security Deposit will be treated as a request to terminate the Agreement and cancel the Account with all of its rights and privileges.After the debt is paid in full we will return the remaining balance of the Security Deposit plus any earned interest. Revenue Stream: PBTD’s revenue stream is currently 100% generated from the sale of computers and consumer electronics.The revenue is derived from the markup of products sold.There is no fee paid to PBTD from our third party finance service provider.PBTD gets paid the transaction amount financed by the third party finance service provider, and there are no additional fees paid to PBTD on subsequent purchases financed by the third party service providers outside of PBTD. For the PBTD CreditPlus program, there is a one-time set up fee of $99 charged to the customer on their first statement.There is a monthly service charge of $7.50 that will provide PBTD with recurring revenue.In addition, PBTD will generate additional revenue from customer purchases on the PBTD CreditPlus card.The revenue generated is derived from the markup of products purchased by the customer. We offer a 0% interest rate on our internal financing as well as on the CreditPlus program.We believe the 0% interest will be attractive to the customers as we want to help them and not bury them with high interest rates.The 0% interest is also a very powerful sales tool.Almost all lenders have interest rates in the low to mid twenties.We are the first to introduce 0% interest.In lieu of the interest rate charges, we will have a monthly late fee of $5 that will be added to the customer’s next monthly statement.Each customer has a 3-day grace period after which the late charge is applied.Other applicable fees include a $35 NSF. Through the People’s Trust MasterCard program, they will pay us a $25 referral fee for every approved application.There are no additional fees paid to PBTD from People’s Trust subsequent to the $25 referral fee on applicant approval, and there are no fees paid on customer credit purchases made through People’s Trust. The relationship with People’s Trust ends upon payment to PBTD for the approved application. Competition We compete based on our ability to market and sell products to individuals and small businesses who, in order to purchase our products, require credit with no down payment and low monthly payments. Our primary competitive advantage is actually a service rather than a product. We help our customers find financing. In selling Computer Products and Consumer Electronics, we face significant competition. We consider the retail channel competition to be primarily price driven, whereas we have found the direct channel provides us with greater margins, less competition and greater growth opportunities. In Canada, our biggest competitors in the area of phone and web computer sales are Dell Computers and MDG Canada.Nationwide Computer and Consumer Electronics retailers include Best Buy, Circuit City, and the Future Shop which are our retail channel competition. There are three companies in Canada pursuing the Secured Credit Card business: Capital One, People's Trust, and Home Trust. The main problem with People’s Trust and Home Trust is the minimum credit limit is $500 and $1,000 respectively. We believe customers with poor credit live pay check to pay check and it would be extremely difficult for one to come up with a security deposit that large. Capital One is the main contender who actively pursues bankrupt individuals and they will take on customers with a security deposit as low as $75. The main advantage in this space is that it is wide open. The Canadian market is considerably different from the US market. In the US, there are 150-200 different companies and banks offering Secured Credit Card products. The three companies in Canada do not aggressively advertise to a large audience, and we believe our future TV advertising campaign will build tremendous brand name recognition. 8 Competitive Advantage We believe that the direct marketing approach to the sale of Computer Products and Consumer Electronics is very different to that of traditional retailing. Traditional retailers sell to consumers that are significantly more price-conscious. We compete based on our ability to market and sell products to individuals who are less price-conscious and require credit and low monthly payments to make their purchases. These low monthly payments are extremely important to consumers who do not have the resources to make large cash purchases and do not have access to or have used up other credit made available to them. We have recognized a strong demand for our products in rural and remote areas where access to traditional retailers is limited.We intend to capitalize on this market by offering various products with “right to the customer’s front door” delivery. Market Our marketplace is nationwide across Canada with a planned expansion to the US market once we have penetrated the Canadian market.Based on previous direct marketing experience, we are targeting specific communities and demographic groups throughout Canada.Our advertising focus is placed on rural communities throughout Canada.These areas include the Northern portions of Canadian provinces, East Coast provinces and Western provinces.Our typical customer profile will be that of an individual with an acceptable credit history but insufficient funds to buy our products outright or one who chooses not to pay for the full amount at the time of purchase. Customer Profile Our typical customer will havethe following profile: Average income $30,000 Per Annum 65% Rent their homes, 35% Own their homes Employed at their job 3-5 years Age 25+ This profile is one that will generate the highest approval rate and one that we expect on a more consistent basis in the future once we begin to advertise/market the program more aggressively. Long Term Objectives Over the long term, we believe that the Pay By The Day business model can be exported throughout the world.We are currently researching markets in the United States and the United Kingdom.For the PBTD CreditPlus program, our goal is to have our own branded secured and unsecured MasterCard. Revenue Breakdown Over the course of the last 5 years we have realized that sales are generated in the following manner: 1. Approximately 25% from inquiries to our toll-free numbers. 2. 70% internet application based orders 3. 5% from outbound sales calls and prospecting The closure rate from telephone enquiries tends to be higher than internet based applications primarily due to the customer being proactive and taking the initiative to apply. PBTD currently generates all of its revenue from the sale of computer and consumer electronics financed through either a third party finance service provider or through PBTD’s own internal financing program at 0% interest.Currently, no revenue is generated from PBTD’s CreditPlus program or through the People’s Trust referral program. Tucana Exploration The Abigail Lithium Project is located in the James Bay, Quebec region and is made up of 222 map-designated cells totaling 11,844 hectares. The Abigail property is situated in the north-eastern part of the Superior Province, which itself lies in the heart of the Canadian Shield. The Superior Province extends from Manitoba to Quebec, and is mainly made up of Archean rocks. The general metamorphism is at the greenschist facies, except in the vicinity of intrusive bodies, where it can go to the amphibolite-to-granulite facies. 9 The Abigail property is located in a gneissic formation between the Lac des Montagnes volcano-sedimentary belt and the Champion Lake granitoids. The geological maps by Valiquette reveal the presence of basalt and/or amphibolite remnants in a gneissic formation intruded by granites. Recent work has been performed by Golden Goose Resources outlined in Nisk-1 deposit, approximately 6.5 km to the SE of the Abigail Property. NI-43-101 compliant resources were evaluated by RSW, and are shown in the table below. This deposit is now owed by Nemaska Exploration, who bought Golden Goose’s interest in all its claims in the James Bay area in 2009. In May 2010, Nemaska reported NI-43-101 resoucres estimated by Geostat System International on the Whabouchi property; this deposit contains Li2O and BeO and is located 1.5 km to the W of the Abigail property. The property is on strike with the spodumene-bearing pegmatite located on the Whabouchi property held by Nemaska Exploration Inc. The Abigail property is underlain by the same gneissic formation that hosts the Lac Arques SW pegmatite showings with 1,189 ppm Th and 563 ppm U3O8. Magmatic NI-Cu type deposit associated with ultramafic intrusions may also be found. The Whabouchi spodumene-bearing pegmatite is located in a low magnetic anomaly on the flank of a medium magnetic high. A high magnetic anomaly located about 1 km north of the Whabouchi pegmatite can be interpreted as an ultramafic intrusion. An airborne survey over the Abigail property could lead to the discovery of the same magnetic signature and help locate pegmatite and ultramafic intrusions of the Whabouchi and Nisk-1 type. The Abigail property is easily accessible which greatly enhances the economics of the project, as “Route du Nord” crosses the south part of the property. This road originates in the town of Chibougamou, approximately 280 km to the SSE, and leads to the village of Nemaska and the Route de la Baie-James. A Hydro-Quebec powerline has been built along the “Route du Nord” in the region of the Abigail property, and the Nemiscau airport is located 20 km west of the property, serviced by Air Creebec and chartered flights. The village of Nemaska and the Relais Routier CCDC located respectively 35 and 15 km to the west of the Abigail property may be used to house workers and service the property. In addition, the Abigail property is covered by the cellular networks. The Company plans on commencing an initial work program on the property consisting of an airborne electromagnetic and magnetic survey covering the entire property, at a 125-m line spacing.This survey will locate the ultramafic intrusions if they exist, the basalt and/or ultramafic remnants, the contrast between the gneiss and Champion Lake granitoids and, if the magnetic contrast with the encasing rocks is strong enough, the pregmatites.The survey will be followed up by a geological survey and prospecting program covering the targets to be defined by the airborne survey. The Company’s acquisition of the Abigail Lithium project allows us to experience and prosper from the booming mining sector. Furthermore, we are fortunate to be situated beside Nemaska Exploration’s Whabouchi project.The Abigail Property is located 1.5 km west of Nemaska Exploration’s Whabouchi lithium project.The Whabouchi property has confirmed high grade spodumene concentrate, and has been ranked 1st in Canada and 3rd in the world amongst hard rock pegmatite projects being developed by researcher signumBOX. The Company is still driven in its belief in technology and is looking to stay in the vertical technology space.Our growth will continue with a focus in the commodity supply side starting with the Abigail lithium project.Lithium is a viable entry point into the mining sector due to its diverse range of end uses.This environmentally benign metal is the established power for literally billions of applications.We consider the battery market, primarily for hybrid and electric vehicles and as storage batteries for wind and solar power plants, as its target market.Lithium ion batteries have become the rechargeable battery of choice for the makers of cell phones, laptop computers, power tools, and hybrid cars.Lithium dominates the battery market because of its relatively lighter weight and energy density three times that of its nickel metal hydride competitor.As well, it recharges faster, lasts longer and operates in temperatures well below freezing.In addition, the future of lithium lies in the global demand for environmentally friendly plug-in electric cars.In the US, 300,000+ hybrid cars were sold last year and as a further spur to the market, the US government has pledged US$27.4 billion in loans/grants to electric vehicle and lithium battery markets. We will seek to form strategic relationships with large technology companies for distribution of potentially all end products.The Company believes it is in the most opulent area for future growth and creating shareholder value. Competition We compete with other mineral resource exploration companies for financing and for the acquisition of new mineral properties. Many of the mineral resource exploration companies with whom we compete have greater financial and technical resources than those available to us. Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties. In addition, they may be able to afford more geological expertise in the targeting and exploration of mineral properties. This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration. This competition could adversely impact on our ability to finance further exploration and to achieve the financing necessary for us to develop our mineral properties. Compliance with Governmental Regulation We are committed to complying with and are, to our knowledge, in compliance with, all governmental and environmental regulations applicable to our company and our property. Permits from a variety of regulatory authorities are required for many aspects of mine operation and reclamation. We cannot predict the extent to which these requirements will affect our company or our property if we identify the existence of minerals in commercially exploitable quantities. In addition, future legislation and regulation could cause additional expense, capital expenditure, restrictions and delays in the exploration of our property. 10 ITEM 1A.RISK FACTORS We have a limited operating history that you can use to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company. We were incorporated in Nevada in August 2007. With the exception of $84 in cash, we have no significant financial resources and limited revenues to date. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. We will require financing to achieve our current business strategy and our inability to obtain such financing could prohibit us from executing our business plan and cause us to slow down our expansion of operations. We will need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our capital requirements to implement our business strategy will be approximately $750,000. Moreover, in addition to monies needed to continue operations over the next twelve months, we anticipate requiring additional funds in order to implement our plan of operations. No assurance can be given that such funds will be available or, if available, will be on commercially reasonable terms satisfactory to us. There can be no assurance that we will be able to obtain financing if and when it is needed on terms we deem acceptable. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. Our auditor has expressed substantial doubt as to our ability to continue as a going concern. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. For the year ended 31 August 2010 we have incurred a net loss of $267,389 and an accumulated deficit of $537,217. If we cannot generate sufficient revenues from our services, we may have to delay the implementation of our business plan. We are subject to regulations relating to governmental anti money laundering procedures. The Office of the Superintendent of Financial Institutions (OSFI) regulations regarding anti-money laundering procedures requires verification of client information with two pieces of identification prior to opening an account. Since this was done when the personal checking account was opened, we fulfill this requirement by only accepting personal checks. If an applicant is unable to provide a personal check to open an account, they may do so with a money order or cash providing the application is accompanied with a Verification of Identification form completed by a notary as well as copies of the identification that was physically seen by the notary. PBTD requires two pieces of identification issued by a Canadian Government agency, one of these must contain a photograph and signature. Our future success is dependent, in part, on the performance and continued service of Jordan Starkman, our only officer. Without his continued service, we may be forced to interrupt or eventually cease our operations. We are presently dependent to a great extent upon the experience, abilities and continued services of Jordan Starkman our only Officer and Director. We currently do not have an employment agreement with Mr. Starkman. The loss of his services could have a material adverse effect on our business, financial condition or results of operation. 11 We are selling our products in a highly competitive market and we are unsure as to whether or not there will be any consumer demand for our products. Some of our competitors are much larger and better capitalized than we are. It may be that our competitors will better address the same market opportunities that we are addressing. These competitors, either alone or with collaborative partners, may succeed in developing business models that are more effective or have greater market success than our own. The Company is especially susceptible to larger manufacturers that invest more money in marketing. Moreover, the market for our products is large but highly competitive. There is little or no hard data that substantiates the demand for our products or how this demand will be segmented. It is possible that there will be low consumer demand for our products, or that interest in our products could decline or die out, which would cause us to be unable to sustain our operations.The availability of computers and other electronic goods at lower or more competitive prices may cause potential customers to purchase products elsewhere which would negatively impact our business. Our business is subject to significant risks related to the credit markets in particular consumer lending and subprime credit seekers. The tightening of the credit markets may significantly affect our ability to proceed with our business plan.The availability of funds for credit to consumers with less than perfect credit has been declining steadily.Consumers who previously were able to get subprime loans may not qualify for credit in today’s market because of higher credit standards.This may affect our business because fewer consumers will qualify to purchase our products. The ability to successfully deploy our business model is heavily dependent upon United States’ and Canadian economic conditions. The ability to successfully deploy our business model is heavily dependent upon the general state of the US and Canadian economy. We cannot assure you that favorable conditions will exist in the future. A general economic recession in the United States and Canada or a devaluation of the US Dollar and Canadian Dollar relative to the Euro could have a serious adverse economic impact on us and our ability to obtain funding and generate projected revenues. Our common stock is considered a penny stock, which is subject to restrictions on marketability, so you may not be able to sell your shares. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. 12 ITEM 1B.UNRESOLVED STAFF COMMENTS None. Employees As of August 31, 2010, we had approximately 1 employee and 2 consultants to the Company. ITEM 2.DESCRIPTION OF PROPERTY Our principal executive office location and mailing address is 3651 Lindell Rd. Suite #D155, Las Vegas, NV, 89103. Currently, this space is sufficient to meet our office and telephone facility needs; however, if we expand our business to a significant degree, we will have to find a larger space.In addition, the company has facilities in Richmond Hill, Ontario, and the location is provided to the Company rent-free from a third party and there is no lease agreement. ITEM 3.LEGAL PROCEEDINGS We are not presently parties to any litigation, nor to our knowledge and belief is any litigation threatened or contemplated. ITEM 4.(REMOVED & RESERVED) None. 13 PART II ITEM 5.MARKET FOR COMMON STOCK, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES No Public Market for Common Stock There is no established current public market for the shares of our common stock. A symbol was assigned for our securities so that our securities may be quoted for trading on the OTCBB under symbol OTGI. Minimal trading has occurred through the date of this Report. There can be no assurance that a liquid market for our securities will ever develop. Transfer of our common stock may also be restricted under the securities or blue sky laws of various states and foreign jurisdictions. Consequently, investors may not be able to liquidate their investments and should be prepared to hold the common stock for an indefinite period of time. The Company’s common shares, par value $0.001 are trading on the Over-The-Counter Bulletin Board (“OTCBB”) under the symbol OTGI. Holders As of the August 31, 2010 statement, we had 65 stockholders of our common stock. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Recent Sales of Unregistered Securities In January 2010 a note payable was converted to 6,000,000 shares in the Company at a price of $0.02 per share. In January 2010 the Company issued 2,000,000 shares for cash at $0.0375 per share. In February 2010 the Company issued 200,000 shares for accounts payable at $0.05 per share. Equity Compensation Plan Information None. 14 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Plan of Operation for Tucana Exploration On November 29, 2010, the Company signed an Asset Purchase Agreement with a group of sellers to acquire 100% interest in the Abigail Lithium Project located in the James Bay, Quebec region.The property is made up of 222 map-designated cells totaling 11,844 hectares.The Company plans on commencing an initial work program on the property consisting of an airborne electromagnetic and magnetic survey covering the entire property, at a 125-m line spacing.This survey will locate the ultramafic intrusions if they exist, the basalt and/or ultramafic remnants, the contrast between the gneiss and Champion Lake granitoids and, if the magnetic contrast with the encasing rocks is strong enough, the pregmatites.The survey will be followed up by a geological survey and prospecting program covering the targets to be defined by the airborne survey. The budget to complete the initial work program on the property is described below: Airborne Magnetic and Electromagnetic Survey (125m line spacing) TOTAL Airborne survey, mob and demob, lump sum Survey (Mag and VLF) 1,095km @ $73/km Wait time, additional survey lines, ect Contingency 12% Total Airborne Survey $ Geological Survey and Prospecting Geological survey, 2 geologists, 2 helpers, room and board, helicopter support if needed, assays, all inclusive for approximately 45 days Contingency 12% Total Geological Survey $ Total Airborne and Geological $ The Company is in the process of incorporating a new company in Wyoming named Tucana Explorations Inc.On closing of the interest in the Abigail Lithium Project, the property will be owned by Tucana Explorations Inc. The Company will be committed to an initial exploration work budget of a minimum of $300,000 to commence no later than May 16, 2011. The Company is currently negotiating the financing of the Company’s business operations with a number of parties.Any capital raised will be through either a private placement or a convertible debenture and will result in the issuance of common shares from the Company’s authorized capital. Plan of Operation for PBTD Segment TheCompany will continue with the Pay By The Day operations and its promotion of PBTD CreditPlus after the Abigail acquisition is completed.The promotion of PBTD CreditPlus is contingent uponthe Company successfully obtain financing and will begin with the production of a new 30 second direct response commercials. The campaign will be nationwide with multiple station coverage. We are currently indiscussions with a Canadian based media company to produce an infomercial that will air on stations across Ontario. The cost of producing and airing the infomercial is approximately $20,000. We expect the profits generated from the infomercial campaign tofund additional air time slots. PBTD anticipates the production of the infomercial and commercial to ed August 31, 2010. Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. 23 PART IV ITEM 15.EXHIBITS AND SIGNATURES EXHIBITS Method of Filing Exhibit Number Exhibit Title Filed herewith Certification of Jordan Starkmanpursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith Certification of Jordan Starkmanpursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. Oteegee Innovations Inc. By: /s/Jordan Starkman Jordan Starkman President, Chief Executive Officer Chairman of the Board of Directors Chief Financial Officer, Controller, Principal Accounting Officer Date: December 14, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ Jordan Starkman President, Chief Executive Officer, December 14, 2010 Jordan Starkman Chairman of the Board of Directors Chief Financial Officer, Controller, Principal Accounting Officer 24
